It gives me great pleasure to extend to you. 
Sir, my sincere congratulations on your unanimous election as President of the 
forty-seventh session of the General Assembly. To your distinguished 
predecessor. Ambassador Shamir S. Shihabi, I should like to convey our deep 
appreciation for the exemplary manner in which he presided over the last 
session. 
I am also pleased to see our eminent Secretary-General, 
Mr. Boutros Boutros-Ghali, by your side. His incisive analysis of the 
impediments to the realization of the full potential' of the United Nations and 
his recommendations on how to strengthen its capacity to maintain peace, 
secure independence and justice and foster generalized prosperity in the 
world, as contained in his report entitled "An Agenda for Peace" (A/47/277), 
do indeed deserve our serious consideration. 
We welcome the new Members in our midst: Armenia, Azerbaijan, Bosnia and 
Herzegovina, Croatia, Georgia, Kazakhstan, Kyrgyzstan, the Republic of 

Moldova, San Marino, Slovenia, Tajikistan, Turkmenistan and Uzbekistan. Their 
accession to membership not only brings us ever closer to the goal of true 
universality of our Organization but also underscores the unflagging hope that 
humanity reposes in this multilateral forum for resolving the global issues of 
our time. 
It is my privilege and responsibility to bring to the Assembly a message 
from the developing countries belonging to the Non-Aligned Movement. I come 
here from the Tenth Conference of Heads of State or Government of the Movement 
of Non-Aligned Countries, which Indonesia had the distinct honour to host 
earlier this month. It was the largest Non-Aligned Summit ever convened. 
I am honoured, therefore, to address the Assembly not only on behalf of 
the 180 million people of Indonesia, but also on behalf of the Non-Aligned 
Movement, which has 108 members, representing the vast majority of humankind 
and close to two thirds of the members of the Assembly. 

On behalf of the leaders of the Movement, whose consensus views were 
summed up in what has come to be known as the Jakarta message, may I 
convey to the Assembly the gist of that message. 
As a political coalition encompassing more sovereign States than has 
any other grouping in history, we shall not be mere spectators nor agree 
to be on the sidelines of the currents of historical change now sweeping 
across the globe. We commit ourselves to the shaping of a new 
international order free from war and poverty, intolerance and injustice, 
a world order based on the principles of peaceful coexistence and genuine 
interdependence, one that takes into account the diversity of the social 
systems and cultures of the world. We pledge to seek that new 
international order through the central and irreplaceable instrumentality 
of the United Nations. 
Holding fast to the principles of the Movement as first articulated 
at Bandung 37 years ago, we affirm the fundamental rights of every human 
being and every nation to development, to social progress and to full 
participation in the shaping of their common destiny. Through dialogue 
and cooperation our Movement will seek to place itself as a vibrant, 
constructive and interdependent component of the mainstream of 
international relations so that a new international order can take shape 
on a truly universal basis, ensuring harmony, peace, justice and 
prosperity for all. 
That is the essence of the Jakarta message. Permit me now to 
elaborate on a few points. 

The comprehensive decisions and positions adopted by the tenth 
non-aligned summit, as recorded in its final documents, constitute both a 
response and an initiative, a dynamic adaptation in the face of the 
challenges and opportunities posed by the profound and radical 
developments that have transformed the patterns of international 
relationships. To a large extent the Non-Aligned Movement contributed to 
these global transformations. The unrelenting drive that it imparted to 
the world-wide decolonization process and to the struggle against racism 
hastened the demise of colonial empires, the rise of numerous newly 
independent States and the retreat of the inhuman policy of apartheid. 
And yet the world today is still far from being peaceful, just and 
secure. Simmering disputes, violent conflicts, aggression and foreign 
occupation, interference in the internal affairs of States, policies of 
hegemony and domination, ethnic strife, religious intolerance, new forms 
of racism and narrowly conceived nationalism continue to obstruct the 
building of harmonious coexistence between States and peoples and have 
even led to the disintegration of States and societies. A profoundly 
anguishing example is that of the former Socialist Federal Republic of 
Yugoslavia, whose break-up has led to the formation of separate, 
independent States, three of which, Bosnia and Herzegovina, Croatia and 
Slovenia, have since become Members of the United Nations. 
On these explosive and tragic crises in various parts of the world 
our Movement has taken a clear stand. We have called for speedy and 
resolute action to end the carnage in Bosnia and Herzegovina and condemned 
the massive atrocities and violations of human rights being committed 

against the people of that Republic, especially its Muslim population. We 
have also condemned the repugnant policy of "ethnic cleansing", reaffirmed 
the inadmissibility of aggression and of acquisition of territory by 
force, and called for full respect for the sovereignty, independence, 
territorial integrity and cultural identity of Bosnia and Herzegovina. 
We have launched collective action to help alleviate the immense 
suffering of the people of Somalia and to play a critical role in the 
search for a comprehensive solution to the fratricidal conflict in that 
land. 
We have reiterated our unflinching support for the struggle of the 
Palestinian people, under the leadership of the Palestine Liberation 
Organization (PLO), to realize their inalienable right to self-
determination, independence and sovereign statehood in their own 
homeland. We call on the world community to prevail upon Israel to 
contribute to the search for peace through the implementation of the 
Security Council resolutions that provide for the withdrawal of Israel 
from all occupied Palestine and Arab lands. And once again we stress the 
imperative need to end the universally condemned system of apartheid, once 
and for all, and of establishing a non-racial, democratic and united South 
Africa. 
Having welcomed the end of the Gulf War and the restoration of 
Kuwait's sovereignty, independence and territorial integrity, we have 
urged the commencement of a process of reconciliation that will finally 
heal the wounds of war and restore stable peace and harmonious cooperation 
in that region. 

While we rejoiced at the establishment of the transitional 
government of the Islamic State of Afghanistan, the tenth summit noted 
with regret that the process towards national reconciliation and the 
establishment of a permanent government through free and fair elections is 
still marred by continuing internecine strife. We hope that these 
obstacles will soon be overcome so that peace can be restored and national 
reconstruction can commence. 
On Cambodia, we have reiterated our confidence in the 
determination and capability of the Cambodian people, under the leadership 
of Prince Samdech Norodom Sihanouk and the members of the Supreme National 
Council, with the assistance of the United Nations Transitional Authority 
in Cambodia (UNTAC), to uphold the Paris Agreements in their balanced 
totality. We remain convinced that the Paris Agreements are still the 
best basis for the achievement of a comprehensive, just and durable peace 
in Cambodia, based on national reconciliation and reconstruction. Only 
through their strict implementation will it be possible to bring to an end 
the protracted war that has inflicted unspeakable suffering and 
devastation on the Cambodian people. 

A world caught in the throes of pervasive change and transition is 
basically an unstable and unpredictable world. The Movement has therefore 
resolved to intensify its efforts in the field of disarmament. While it is 
true that there has been encouraging progress in limiting nuclear and 
conventional armaments, the disarmament agenda is still largely unfinished. A 
nuclear-weapon-free world has always been the vision of our movement, for 
until it is achieved this threat to human survival will continue to cast its 
shadow over all other endeavours and aspirations. We have urged accelerated 
efforts on other priority disarmament issues, particularly the prohibition of 
all weapons of mass destruction. 
Besides posing an acute danger to world peace and security, the 
continuing global arms race and unbridled military spending also constitute a 
huge drain on national economies and on the world economy. Our Movement has 
consistently maintained that the resources released through disarmament and 
arms reduction should be redirected towards the social and economic 
development of all countries, especially the developing countries. The 
establishment of this productive linkage between disarmament and development 
will also make it possible to attain security at lower levels of armament. 
We should now recognize that peace and security depend as much on 
socio-economic factors as on military ones. Sharply reduced prospects for 
economic and social advancement, large-scale unemployment, abject poverty, 
massive cross-border migrations and severe environmental degradation also 
endanger peace. We cannot hope to attain comprehensive security and stable 
peace without making substantive progress in the war against poverty, 
underdevelopment, disease and social injustice. 

That is why it should deeply concern us that the world economy is mired 
in sluggish and uneven growth. With few exceptions, developing countries are 
experiencing stagnation or vastly inadequate growth rates, with the most 
vulnerable ones slumping into sharp decline. Most alarming is the prolonged 
critical situation in Africa where the plight of millions requires speedy and 
decisive action. Africa deserves our special attention. 
Developing countries in general are severely hampered by an unfavourable 
external economic environment characterized by inadequate access to 
technology, unabated protectionism, historically low prices for commodities 
and raw materials, severely contracted financial flows and the crushing burden 
of external debt, resulting in reverse financial flows to the developed 
countries and the multilateral financial institutions. 
The external debt crisis of the developing countries has intensified in 
magnitude and global impact, and is being exacerbated by volatile 
exchange-rate fluctuations for the major currencies and by high interest 
rates. The debt-reduction schemes that have been tried are far from adequate; 
they need to be broadened to include all kinds of debts and all categories of 
debtors, including those that have made great efforts to meet their debt 
obligations. A differentiated approach should be adopted that would allow 
debt cancellation for the least developed countries and more generous terms, 
in both debt servicing and new concessional loans, for lower-income developing 
countries. Our Movement will continue to press for a coordinated and 
development-oriented approach to the solution of this problem that will bring 
relief as well as allow for the recovery and continued growth of debtor 
countries. 

Even global developments that appear to imply positive prospects could 
have a negative impact on the developing countries. The transformation of 
Central and Eastern European economies and the formation of powerful groupings 
among developed countries could deflect the focus from poverty alleviation in 
developing countries and adversely affect their trade and growth prospects. 
Particularly lamentable is the continuing impasse in the Uruguay Round of 
multilateral trade negotiations. The Non-Aligned Movement has therefore 
called on the developed countries to ensure without further delay a balanced, 
equitable and satisfactory conclusion of the Uruguay Round that would take 
into account the interests of all parties, especially the development needs 
and concerns of the developing countries. 
We, the non-aligned countries, realize too well that global problems are 
interlinked, especially in the economic sphere. And because most of today's 
problems are global in nature, they cannot be solved through short-term relief 
measures or through piecemeal reform. Hence, it is time the countries of both 
the North and the South forged a new compact on development and a new 
democratic partnership in fashioning global solutions to these global 
problems. Only in that way can we deliver the world economy from its present 
disarray and do away with the inequitable international structures and 
modalities that have resulted in deepening disparities and unacceptable 
injustices in international economic relations and an inexorably widening 
prosperity and technology gap between the developed and the developing 
countries. Only in .that way can we hope to restructure the international 
economic system and international economic relations so as to make them more 
equitable and thus more viable. 

We, the non-aligned countries, have therefore called for a revival of the 
constructive dialogue between the North and the South. But this time the 
dialogue should be based on the imperative of genuine interdependence, 
mutuality of interests and of benefits, and shared responsibility, with the 
positions of each side clearly elaborated and presented, and rationally 
discussed and negotiated. Never before have the fate and fortunes of the 
North and the South been so inextricably intertwined. 

In the absence of stability and development in the South, the North 
cannot hope to sustain its economic prosperity. Without a favourable global 
environment, which the policies of the North should provide, the South cannot 
achieve its development goals. Thus, common sense dictates the need for both 
sides to sit down and discuss how together they can manage the massive changes 
and challenges of the decades ahead. 
At the same time, we have resolved to intensify South-South cooperation 
on the basis of collective self-reliance. This is imperative, for South-South 
cooperation is vital for promoting our own development and for reducing undue 
dependence on the North. It is also an integral element in any strategy for 
the attainment of a new and equitable international economic order. Towards 
that end, we are initiating concrete cooperative ventures in such areas as 
food security, population, trade and investment, and devising practicable 
modalities for their implementation. By thus pooling the resources, expertise 
and experience of the South, we hope to translate the concept of collective 
self-reliance into reality. We invite the developed countries and the 
multilateral financial institutions to support us in this endeavour, for it 
should be clear that the fostering of expanded economic cooperation among the 
developing countries will in turn impart added vitality to the growth and 
expansion of the world economy as a whole and yield corresponding benefits to 
the developed countries as well. 
A global concern that requires the heightened attention of the entire 
international community is the rapid degradation of the environment. We, the 
non-aligned countries, welcome the results of the Conference held in Rio de 
Janeiro. They confirm the long-held conviction of our Movement that the 

issues of environment and development are inseparable and should be integrally 
addressed on the basis of equitably shared responsibility. The pursuit of 
environmentally sound and sustainable development will require a global 
partnership that will have to address the need of developing countries for 
commensurate, additional financial resources and access to environmentally 
sound technology. Even more important is the effective implementation of the 
agreed policies, which will require constant monitoring and consistent 
follow-through. In this context, we welcome the establishment of the 
high-level Commission on Sustainable Development. 
We also believe that social development is no less vital than political 
and economic development. We therefore support the convening of a world 
summit on social development which should place the social needs of people at 
the heart of United Nations endeavours. The full and equal integration of 
women into the development process has always been a goal of the Non-Aligned 
Movement. Consequently, we shall fully cooperate in ensuring the success of 
the World Conference on Women in 1995. We believe that all children should be 
raised with a standard of living that is adequate for their health and 
well-being. We shall work to achieve that goal as a matter of moral 
imperative and commit ourselves to the full and effective implementation of 
the Declaration and Plan of Action of the World Summit for Children. 
At Jakarta, the non-aligned countries enunciated an unequivocal stand on 
human rights. Allow me to quote from the Jakarta Message: 
"We reaffirm that basic human rights and fundamental freedoms are of 
universal validity. We welcome the growing trend towards democracy and 
commit ourselves to cooperate in the protection of human rights. We 

believe that economic and social progress facilitates the achievement of 
these objectives. No country, however, should use its power to dictate 
its concept of democracy and of human rights or to impose conditions on 
others. In the promotion and protection of these rights, we emphasise 
the inter-relatedness of the various categories, call for a balanced 
relationship between individual and community rights, and uphold the 
competence and responsibility of national governments in their 
implementation. The Non-Aligned Countries, therefore, shall coordinate 
their positions and actively participate in the preparatory work for the 
Second World Conference on Human Rights in June 1993 in order to ensure 
that the Conference addresses all aspects of human rights on the basis of 
universality, indivisibility, impartiality and non-selectivity." 
Moreover, it is our firm conviction that the objective of human rights is 
the realization of the full potential of the human being, and human potential 
is not confined to the political field. The fundamental right to economic and 
social development, for example, cannot be separated and cannot be treated 
separately from the other categories of human rights. These rights apply to 
nations as well as to individuals. Thus, every nation has the right to 
determine its own political and economic system and to preserve its cultural 
identity as shaped by its own particular historical experience. 
The advanced countries of the West have recently been vocal in calling 
for democracy and good governance as an integral part of the development 
process, especially in the developing countries. Some are even inclined to 
make it a new conditionality in development cooperation. The call for 
democratization and democratic reform in all countries is indeed valid, for it 

relates directly to the basic aspirations of individuals and nations. But 
democracy is not a static concept limited to certain established forms and 
practices. Its basic principles and tenets are indeed of universal and 
immutable validity. But no single model of democracy can be assumed to be of 
universal applicability, given the diversity of cultural values and historical 
experiences of the nations of the world. 

Moreover, it would be a denial of the basic tenets of democracy if its 
values were to be strictly observed within nations while they are being 
ignored among nations. Hence democracy and democratization are dynamic 
processes that should conform to the fundamental values of each nation and 
constantly adapt to evolving realities in order to remain relevant and, more 
important, democratic. 
These observations equally apply to the United Nations. That is why the 
Movement of Non-Aligned Countries has always insisted that this multilateral 
Organization should likewise reflect the democratic spirit of equality, equity 
and transparency, in representation as well as in the processes of 
decision-making. Therefore the United Nations and its principal organs should 
periodically undergo a process of review and revitalization in order to ensure 
its dynamic adaptation to the evolving realities of international life, and in 
order that it may continue to play an effective role as the focal point for 
the management of the critical global issues of our time. 
We the non-aligned countries have therefore resolved to play an active 
and constructive role in the revitalization, restructuring and democratization 
of the United Nations system. For this purpose, we have decided to establish 
a high-level working group charged with elaborating concrete proposals for the 
restructuring of the United Nations. 
We believe that a balanced relationship among the General Assembly, the 
Security Council, the Economic and Social Council and the Secretary-General is 
imperative. There should be greater accountability of the Security Council to 
the General Assembly on decisions and actions affecting the interests of the 
entire international community. The role of the General Assembly as a forum 
for deliberation, negotiation and decision-making must be enhanced. 

It is our conviction that the United Nations capacity for enhancing 
international development and cooperation should be strengthened by 
revitalizing the Economic and Social Council. We believe that the office of 
the Secretary-General should be provided with resources that are commensurate 
with its tasks, which have vastly expanded as a result of recent world 
events. The Secretary-General's mandate should be enlarged to enable him to 
take the necessary initiatives in the pursuit of preventive diplomacy and in 
enhancing the efficacy of United Nations peace-making, peace-keeping and 
peace-building operations. 
We believe also that it is time to address the matter of the size and 
composition of the Security Council. This, we realize, should be done with 
circumspection, for it involves a fundamental aspect of the Organization's 
purposes and functions. 
When the Charter of the United Nations was framed and its organs 
established in 1945, the main preoccupation of its founding members was 
rightly so that never again should the scourge of war be allowed to 
devastate humankind. They therefore envisioned a collective security system 
that they thought could be capable of preventing another world war. 
Since then, however, the world has changed in a most profound way. Over 
the past 47 years, numerous nations achieved their independence and joined the 
United Nations as sovereign Member States, thus giving the Organization 
near-universality in its composition. Their entry reflected the universal 
drive of peoples to liberate themselves from colonial bondage. But what was 
the ultimate goal of the struggle? They fought for political independence, 
not because it was an end unto itself, but because it was the necessary 
condition for the attainment of a further and larger goal: development. 

Those who fought for independence invariably had a vision of their own people 
attaining the blessings and the dignity of economic and social progress, which 
is never possible in a state of political subjugation. 
In a very real sense, true freedom is attained only through development, 
and the formal trappings of political independence are empty until they are 
substantiated by economic and social progress. While it may be true that 
colonialism in its classical form has virtually come to an end, the process of 
decolonization will not be finished until economic independence is achieved. 
Thus, if in the past the major preoccupation of the United Nations was, 
rightly, the prevention of another world conflagration and the liberation of 
peoples from political bondage, today the world, and therefore the United 
Nations, should be seized with the struggle of all countries for national 
development. This preoccupation should be reflected in the work of the United 
Nations and in the composition and dynamics of its organs, in particular the 
Security Council. 
We live in an age of development in which economic power has become more 
decisive than ever. We live in a world where billions of people in the 
developing countries of the South are beginning to assert their right to 
realize their economic and social potential. 
We believe therefore that the Security Council should be expanded to 
accommodate new members who, if they are not to be given veto powers, should 
at least serve as permanent members. They should join the Council on the 
basis of a combination of relevant criteria that more faithfully reflect the 
world situation today. That means that the criteria should also take into 
account the changing concept of security, which has now to emphasize the 
economic and social aspects as much as the military. We cannot close our 

eyes to the fact that the economic policies of industrialized countries and 
the economic weight of the developing countries, particularly the most 
populous among them, have as much bearing on international peace and security 
as the armaments of the military Powers. We further believe that it may also 
be timely and pertinent that the manner in which the veto powers are now 
exercised should be subjected to a constructive review. 
The full elaboration of the meaning and intent of the Jakarta message 
will be found, not in our speeches, but in the concrete work of the Movement 
in the days to come. It is a momentous task that we have to undertake the 
building of a new world order dedicated to peace as well as to justice, to 
security as well as to development, to democracy both within and among States, 
and to the promotion of the fundamental rights of nations as well as of 
individual human beings. Let me re-emphasize that to the non-aligned 
countries, any new world order is viable and commonly acceptable only if based 
on recognition of the United Nations as its center-piece and its universal 
framework and if rooted in the fundamental principles of the United Nations 
Charter. 
This endeavour will take more than the exercise the best efforts of any 
single country or any group of countries. But with the help of God Almighty, 
with the support and participation of all nations that share our aspirations, 
we shall, God willing, achieve that new world order. 